Citation Nr: 0400296	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  00-12 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
syndrome with degenerative changes, right knee postoperative 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for patellofemoral 
syndrome with degenerative changes, left knee postoperative 
currently evaluated as 10 percent disabling.

3.  Entitlement to assignment of a higher disability rating 
for patellofemoral malalignment, right knee, associated with 
patellofemoral syndrome with degenerative changes, right 
knee, postoperative, currently rated as 10 percent disabling.

4.  Entitlement to assignment of a higher disability rating 
for patellofemoral malalignment, left knee, associated with 
patellofemoral syndrome with degenerative changes, left knee, 
postoperative, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1985 to August 
1990.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied ratings in excess of 10 percent for 
service-connected patellofemoral syndrome with degenerative 
changes in both knees.  A notice of disagreement was received 
in March 2000, a statement of the case was issued in May 2000 
and a substantive appeal was received in June 2000.  

By rating decision in August 2002, the RO granted service 
connection for and assigned 10 percent separate ratings for 
patellofemoral malalignment of each knee.  The Board views 
this action by the RO as having originated from the veteran's 
appeal from the December 1999 rating decision, and the Board 
therefore finds that it has appellate jurisdiction of the two 
issues as well.  


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as patellofemoral syndrome with degenerative 
changes, right knee postoperative, is productive of loss of 
range of motion of 40 degrees due to pain and flare-ups.

2.  The veteran's service-connected disability, described for 
rating purposes as patellofemoral syndrome with degenerative 
changes, left knee postoperative, is productive of loss of 
range of motion of 30 degrees due to pain and flare-ups.

3.  The veteran's service-connected disability, described for 
rating purposes as patellofemoral malalignment, right knee, 
associated with patellofemoral syndrome with degenerative 
changes, right knee, postoperative, is productive of moderate 
recurrent subluxation or lateral instability.

4.  The veteran's service-connected disability, described for 
rating purposes as patellofemoral malalignment, left knee, 
associated with patellofemoral syndrome with degenerative 
changes, left knee, postoperative, is productive of slight 
recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for patellofemoral syndrome with 
degenerative changes, right knee postoperative, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Codes 5010, 5260, 5261 (2003).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for patellofemoral syndrome with 
degenerative changes, left knee postoperative, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Codes 5010, 5260, 5261 (2003).

3.  The criteria for entitlement to a disability rating of 20 
percent, but no higher, for patellofemoral malalignment, 
right knee, associated with patellofemoral syndrome with 
degenerative changes, right knee, postoperative, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 5257 (2003).

4. The criteria for entitlement to a disability rating in 
excess of 10 percent for patellofemoral malalignment, left 
knee, associated with patellofemoral syndrome with 
degenerative changes, left knee, postoperative, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2003).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  An April 2001 RO 
letter informs the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the record reflects that the veteran has been afforded a VA 
medical examination, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  When a veteran 
appeals the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board also notes that separate ratings may be assigned 
for knee disability under Diagnostic Codes 5257 and 5003 
where there is X-ray evidence of arthritis in addition to 
recurrent subluxation or lateral instability.  See generally 
VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the 
VA's General Counsel appear to require persuasive evidence 
that a claimant actually suffers from the symptomatology set 
forth in the different rating codes before separate ratings 
may be assigned.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
where there is slight recurrent subluxation or lateral 
instability of the knee and a 20 percent rating is warranted 
where the recurrent subluxation or lateral instability of the 
knee is moderate.  A 30 percent rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  Thirty percent is the highest rating available 
under this diagnostic code.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4,71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Turning to the case at hand, the Board notes that the veteran 
was initially service-connected for degenerative changes to 
both knees and then in an August 2002 rating decision, the RO 
service-connected the veteran on both knees for malalignment 
of both knees.  See generally Esteban v. Brown, 6 Vet. App. 
259 (1994).  Therefore, the Board believes that it has 
appellate jurisdiction over all four increased rating issues.

Turning to the medical evidence of record, X-ray reports from 
November 1998 demonstrate that the veteran had "mild" 
degenerative disease, right worse than left, mostly in the 
patellofemoral joint compartments.

Notes from the VA orthopedic clinic dated February 1999 show 
that the veteran complained of bilateral knee pain.  Physical 
examination revealed that the veteran had significant 
tenderness to the patella bilaterally with hypersensitivity.  
The patella appeared to have significant lateral tilt on the 
left side.  The physician believed he would be a good 
candidate for a lateral retinacula release on the left knee.  
In April 1999, the veteran underwent a left knee arthroscopic 
lateral retinacular release.  Orthopedic notes from April 
1999 show that the veteran underwent physical therapy 
subsequent to surgery on his left knee.

An orthopedic clinic note from June 1999 showed that the 
veteran was doing well subsequent to his left knee surgery.  
However, the physician noted that the veteran had severe 
cupping in the lateral facet of the patella of the right 
knee.  X-ray reports from August 1999 on his right knee 
showed minimal degenerative disease of the patellofemoral 
joint.

A February 2000 report from Orthopedic Associates of Aspen 
and Glenwood notes the veteran longstanding history of 
bilateral knee trouble.  The veteran reported pain located in 
the anterior knee, and diffusely throughout both knees, with 
greater pain in the right knee.  The veteran reported being 
unable to kneel, squat or climb and he denied any giving away 
or locking.  He did report having a couple of episodes where 
his knee stopped working for him when he was walking.

On physical examination, the veteran walked with bilateral 
externally rotated feet.  He exhibited moderate pes 
planovalgus with pronation deformity of both feet.  It was 
reported that the left knee had a range of motion of 
"2/0/130" with no effusion and with arthroscopy portals.  
He had PCL laxity with diffuse joint line tenderness.  
McMurray's was negative and he had significantly tight 
lateral retinaculum with tenderness throughout the patellar 
retinaculum.

The right knee reportedly had range of motion of "0/0/130" 
with a healed lateral arthrotomy scar.  He had very tight 
lateral retinaculum.  He had diffuse joint line tenderness 
with negative McMurray's.  His patella showed diffuse 
patellofemoral tenderness and retinacular tenderness.  He had 
no patellar apprehension on either knee but did have 
significant patellofemoral crepitus in both patellofemoral 
joints.

X-ray examination showed early degenerative joint disease in 
the right knee with lateral greater than medial joint space 
narrowing; patellofemoral joint space narrowing with very 
mild patellofemoral incongruity, right greater than left.

The diagnoses were:  1)  chronic PCL laxity, left knee; 2)  
bilateral patellofemoral malalignment and patellofemoral 
pain; and 3)  degenerative joint disease, lateral greater 
than medial, greater than patellofemoral joint, right knee.

Outpatient notes from the VA orthopedic clinic dated June 
2000 show that the veteran reported having problems with 
patellofemoral malalignment, worse on the right than the left 
and wearing an unloader brace on the right knee which seemed 
to be helping significantly.

In May 2001, the veteran underwent a VA examination.  The 
veteran reported that, in general, his right knee was worse 
than his left.  He reported that his unloading brace helps 
with pain to some degree on his right knee, but that he is 
constant pain in the left knee, although not to the degree of 
the right knee.  He reported taking painkillers on a daily 
basis because of the pain in his knees.

Examination of the knees showed a well-healed scar on the 
lateral aspect of the right knee with no obvious effusion, 
redness, or warmth to the knees.  There was obvious pain to 
the veteran with any manipulation of the patellae, somewhat 
more on the right than the left.

On the right knee, flexion was to 140 degrees and extension 
to 0 degrees.  The medial and lateral collateral ligaments 
were intact and the anterior and posterior ligaments were 
intact.  Pivot-shift examination revealed no locking.  
Patella inhibition test or manipulation is markedly positive 
on the right.

On the left knee, flexion was to 140 degrees and extension 
was to 0 degrees.  The medial and collateral ligaments and 
the anterior and posterior cruciate ligaments were intact.  
Pivot-shift examination reveals no locking.  Patella 
inhibition test or manipulation was positive on the left.

On DeLuca examination, the veteran was able to go through 10 
extensions without weights on each leg independently.  With 
20 pounds, he was able to undergo 10 on the left, but started 
complaining of some pain in the patellar area.  He was able 
to undergo 7 on the right before complaining of some pain in 
the right area.

The diagnoses were:  1) status post patellar 
fracture/meniscectomy of the right knee with patellofemoral 
malalignment syndrome of the right knee slightly improved to 
brace as related above and a Deluca examination translated 
into approximately 40 degrees of loss of flexion of the right 
knee because of pain and flare-ups; and 2)  patellofemoral 
malalignment syndrome of the left knee status post lateral 
release, and a Deluca examination translating into 
approximately 30 degrees loss of flexion of the left knee.

X-ray reports revealed mild degenerative changes of the 
lateral components of the patellofemoral joints, bilaterally, 
right greater than left.  It was noted that there were no 
significant changes since the last x-ray examination from 
December 1999.

VA outpatient records from June 2001 show that the veteran 
complained of ongoing problems with his knees and that x-rays 
revealed arthritic changes present in his lateral component.

Patellofemoral syndrome with degenerative changes, right and 
left knees, postoperative

As noted above, pursuant to Diagnostic Code 5003, arthritis 
is rated on the basis of limitation of motion.  However, when 
the limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is warranted.  For the knees, limitation 
of motion is rated under Diagnostic Codes 5260 for flexion 
and 5261 for extension.  Under Diagnostic Code 5260, flexion 
that is limited to 45 degrees warrants a 10 percent rating; 
flexion that is limited to 30 degrees warrants a 20 percent 
rating and flexion that is limited to 15 degrees warrants a 
30 percent rating.  Under Code 5261, extension that is 
limited to 10 degrees warrants a 10 percent rating and 
extension limited to 15 degrees warrants a 20 percent rating.  
Extension limited to 20 degrees warrants a 30 percent rating.  
The Board notes that standard motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.

As noted in the May 2001 VA examination, the veteran was able 
to achieve 140 degrees flexion and 0 degrees extension on the 
right and left knees, with the flexion being limited to 100 
degrees on the right knee and 110 degrees on the left knee 
due to pain and flare-ups.  Therefore, the limitation to 
motion of the right knee is not compensable under Diagnostic 
Codes 5260 or 5261.  Nevertheless, as dictated by Diagnostic 
Code 5003, in the absence of limitation of motion extensive 
enough to warrant a compensable rating under Diagnostic Codes 
5260 or 5261, degenerative changes confirmed by x-ray warrant 
a 10 percent rating.  

In sum, there is no evidence of sufficient limitation of 
motion, even when taking into consideration the DeLuca 
factors, to warrant a higher rating for either the left or 
right knee.  Thus, a 10 percent rating for patellofemoral 
syndrome with degenerative changes for both the right and 
left knee, postoperative, is appropriate.

Patellofemoral malalignment, right and left knee, associated 
with patellofemoral syndrome with degenerative changes, 
postoperative

Under Diagnostic Code 5257, a 10 percent rating is warranted 
where there is slight recurrent subluxation or lateral 
instability of the knee and a 20 percent rating is warranted 
where the recurrent subluxation or lateral instability of the 
knee is moderate.  A 30 percent rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  Thirty percent is the highest rating available 
under this diagnostic code.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.

As noted above, A February 2000 report from Orthopedic 
Associates of Aspen and Glenwood noted the veteran denied any 
giving away or locking, although he did report having a 
couple of episodes where his knee stopped working for him 
when he was walking.  On physical examination of the left 
knee, he had PCL laxity with diffuse joint line tenderness, 
but McMurray's was negative.  The right knee showed negative 
McMurray's as well.  The veteran was diagnosed with chronic 
PCL laxity, left knee.

Outpatient notes from the VA orthopedic clinic dated June 
2000 show that the veteran reported having problems with 
patellofemoral malalignment, worse on the right than the left 
and wearing an unloader brace on the right knee which seemed 
to be helping significantly.

In May 2001, on the right knee, the medial and lateral 
collateral ligaments and the anterior and posterior ligaments 
were intact.  Pivot-shift examination revealed no locking, 
but patella inhibition test or manipulation was markedly 
positive on the right.

On the left knee, the medial and collateral ligaments and the 
anterior and posterior cruciate ligaments were intact.  
Pivot-shift examination revealed no locking and patella 
inhibition test or manipulation was positive on the left.

The diagnoses were:  1) status post patellar 
fracture/meniscectomy of the right knee with patellofemoral 
malalignment syndrome of the right knee slightly improved to 
brace as related above; and 2)  patellofemoral malalignment 
syndrome of the left knee status post lateral release.

As for the right knee, the February 2000 medical report 
revealed a negative McMurray's test and the May 2001 
examination report revealed that the veteran obtained relief 
from his right knee instability by virtue of his unloader 
brace.  In addition, the veteran has not reported that the 
knee consistently gives way or gives out and physical 
examination revealed that the medial and collateral ligaments 
and the anterior and posterior cruciate ligaments were intact 
and that pivot-shift examination revealed no locking.  
However, the patella inhibition test was "markedly 
positive."  The fact that the medical record does not reveal 
that the veteran has complained of consistent severe 
instability or subluxation, combined with the lack of 
physical evidence of a severe lateral instability or 
subluxation of the right knee lead to the conclusion that a 
30 percent rating for the right knee is not warranted.  
However, after resolving the benefit of the doubt in favor of 
the veteran, the Board finds that a 20 percent rating for 
moderate recurrent subluxation or lateral instability of the 
right knee is warranted.  Moreover, after reviewing the 
evidence during the pertinent time period covered by the 
appeal, the Board believes that a 20 percent rating for right 
knee patellofemoral malalignment is warranted from the 
initial effective date of June 22, 1999.  Fenderson.  

As for the left knee, the veteran has consistently reported 
that his left knee symptoms are less severe than his right 
knee symptoms.  The February 2000 medical report revealed 
that on physical examination of the left knee, he had PCL 
laxity with diffuse joint line tenderness, but McMurray's was 
negative.  The veteran was diagnosed with chronic PCL laxity, 
left knee.  Outpatient notes from the VA orthopedic clinic 
dated June 2000 show that the veteran reported having 
problems with patellofemoral malalignment, worse on the right 
than the left.  In May 2001, the left knee medial and 
collateral ligaments and the anterior and posterior cruciate 
ligaments were intact.  Pivot-shift examination revealed no 
locking but patella inhibition test or manipulation was 
positive.  The diagnosis was patellofemoral malalignment 
syndrome of the left knee status post lateral release.  In 
short, there appears to be neither subjective complaints nor 
medical evidence of moderate or severe recurrent lateral 
instability or subluxation of the left knee.  Therefore, the 
Board finds that a 20 percent rating under Diagnostic Code 
5257 is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome with degenerative changes, right 
knee, postoperative is not warranted.  Entitlement to a 
rating in excess of 10 percent for patellofemoral syndrome 
with degenerative changes, left knee, postoperative is not 
warranted.  Entitlement to assignment of a disability rating 
in excess of 10 percent for patellofemoral malalignment, left 
knee, associated with patellofemoral syndrome with 
degenerative changes, left knee, postoperative, is not 
warranted.  To this extent, the appeal is denied.

Entitlement to assignment of a 20 percent disability rating, 
but no higher, effective June 22, 1999, for patellofemoral 
malalignment, right knee, associated with patellofemoral 
syndrome with degenerative changes, right knee, 
postoperative, is warranted.  To this extent, the appeal is 
granted. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



